DETAILED ACTION
Claims 1-3 are active.
Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
In the preliminary amendment to the Application Data Sheet (ADS) filed 2/15/2020, the present application no longer claims priority to provisional application numbers 61/892,700, filed 10/18/2013, and 61/739,800, filed 12/20/2012. As such, the effective filing date of the present application is believed to be 11/18/2013. Further, since the present application was filed on or after 3/16/2013, it is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2019 and 1/22/2020 are being considered by the examiner.
Drawings
The drawings were received on 12/3/2019. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Harris Publications Non-Patent Literature (NPL), herein referenced ‘Harris’, which was provided in the IDS dated 1/22/2020.
Regarding claim 1, Harris discloses an accessory (Exhibit B) for a handgun (100) having a handgun frame (Exhibit B) including a trigger guard with a trigger guard downward facing outer surface (as described in sections a and b), the accessory comprising: 
a powered device (10) removably secured to the handgun frame at a mounting position forward of the handgun trigger guard (section a); 
a switch (14) connected to the powered device and enabling control of the powered device (section g), the switch located below the trigger guard downward facing outer surface (sections b and c) while retaining flush the downward facing outer surface (section d; Exhibit B);
the switch operable by the presence of a human finger located below the trigger guard and without displacement of any portion of the switch and with no force applied onto the switch (section e).
Regarding claim 2, Harris discloses wherein the powered device comprises a laser (section a; Exhibit A).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielson et al. (US 8256154), herein referenced ‘Danielson’.
Regarding claim 1, Danielson discloses an accessory (12; Figs. 1-5) for a handgun (10) having a handgun frame (14) including a trigger guard (36) with a trigger guard downward facing outer surface (126), the accessory comprising: 

a switch (84) connected to the powered device and enabling control of the powered device (col. 5 lines 53-56), the switch located below the trigger guard downward facing outer surface while retaining flush the trigger guard downward facing outer surface (Fig. 1; col. 4 line 63 - col. 5 line 2); 
the switch operable by the presence of a human finger (60) located below the trigger guard and without displacement of any portion of the switch and with no force applied onto the switch (Fig. 1; col. 5 lines 4-9).
Regarding claim 2, Danielson discloses wherein the powered device comprises a laser (col. 5 lines 41-59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Harris Publications Non-Patent Literature (NPL) or Danielson et al. (US 8256154) as applied to claim 1 above, and further in view of Brooks (US 6343140), herein referenced ‘Brooks’.
Regarding claim 3, neither Harris nor Danielson disclose wherein the switch comprises an impedance detecting device.
Brooks teaches a gun (302) with a determining mechanism (306) comprising electrodes (307) in a handle (308) of gun (302), the electrodes (307) adapted for determining the presence of a biometric signature of a shooter by contacting the hand of the shooter (col. 24 lines 1-4), the mechanism (306) in communication with a controller (304) configured to compare the biometric signature obtained by the electrodes (307) with a known biometric signature stored in a memory (312) and to actuate an electrical component (310) attached to the gun (302) if the biometric signature is recognized (col. 24 lines 10-15), wherein the biometric signature obtained by the determining mechanism (306) is the impedance of the hand of the shooter (col. 11 lines 43-47, col. 12 lines 3-8, col. 23 lines 26-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the switch of Harris and Danielson to comprise an impedance detecting device as taught by Brooks in order to obtain the known advantages of impedance detecting devices, such as biometric signature recognition (Brooks; col. 23 lines 26-32).
Conclusion
Claims 1-3 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641